Citation Nr: 0000646	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for major depressive 
episode with psychotic features.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for dermatofibromas.

6.  Entitlement to service connection for seborrheic 
dermatitis.

7.  Entitlement to service connection for rhinitis with 
chronic rhinorrhea.

8.  Entitlement to service connection for male pattern 
baldness.

9.  Entitlement to service connection for blurry vision due 
to an undiagnosed illness.

10.  Entitlement to service connection for fatigue, sleep 
disturbance, insomnia, nervousness, irritability, memory 
loss, and depression due to an undiagnosed illness.

11.  Entitlement to service connection for headaches with 
sinus congestion due to an undiagnosed illness.

12.  Entitlement to service connection for muscle pain and 
cramps in calves due to an undiagnosed illness.

13.  Entitlement to service connection for joint pain in the 
elbows, knees, hands, knuckles, and left fourth toe due to an 
undiagnosed illness.

14.  Entitlement to service connection for weight loss due to 
an undiagnosed illness.

15.  Entitlement to service connection for skin rashes and 
lumps due to an undiagnosed illness.

16.  Entitlement to service connection for increased sweating 
due to an undiagnosed illness.

17.  Entitlement to service connection for runny nose and 
chronic cough due to an undiagnosed illness.

18.  Entitlement to service connection for hair loss due to 
an undiagnosed illness or to toxic exposure.

19.  Entitlement to an increased (compensable) rating for 
tinea corporis.

20.  Entitlement to an increased (compensable) rating for 
blepharitis with watering and swelling of the eyes.

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, and from a November 1997 rating 
decision by the VA RO in St. Paul, Minnesota, which denied 
the claims listed above.  The veteran filed timely appeals to 
these adverse determinations.

The Board notes that one of the issues denied by the RO in 
the January 1996 rating decision consisted of an unspecified 
"disability" which was comprised of eleven different 
"manifestations," and this claim was properly and timely 
appealed.  In later statements of the case (SOC) and 
supplemental statements of the case (SSOC), the RO divided 
this claim into its several component parts, listing each 
manifestation as a different claim.  The veteran then filed 
timely appeals to some, but not all, of these newly-created 
separate issues.  However, the Board finds that the veteran's 
appeal to the initial denial of his multi-symptom disability, 
which specified the manifestations claimed, constitutes a 
timely appeal to all of these issues.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not presented competent evidence that his 
current diabetes is related to an injury or disease incurred 
in service.

3.  The veteran has not presented competent evidence that his 
current major depressive episode with psychotic features is 
related to an injury or disease incurred in service.

4.  The veteran has not presented competent evidence that he 
currently suffers from post-traumatic stress disorder (PTSD).

5. The veteran has not presented competent evidence that he 
currently suffers from arthritis.

6. The veteran has not presented competent evidence that his 
current dermatofibromas are related to an injury or disease 
incurred in service.

7. The veteran has not presented competent evidence that his 
current seborrheic dermatitis of the scalp is related to an 
injury or disease incurred in service.

8.  The veteran has not presented competent evidence that his 
current rhinitis with chronic rhinorrhea is related to an 
injury or disease incurred in service.

9.  Male pattern baldness is a congenital and developmental 
defect, and, as such, is not a disease or injury within the 
meaning of applicable legislation.

10. The veteran has not presented competent evidence that his 
current blurry vision is due to an undiagnosed illness.

11. The veteran has not presented competent evidence that his 
current fatigue, sleep disturbance, insomnia, nervousness, 
irritability, memory loss, and depression are due to an 
undiagnosed illness.

12.  The veteran has not presented competent evidence that 
his current headaches with sinus congestion are due to an 
undiagnosed illness.

13.  The veteran has not presented competent evidence that 
his current muscle pain and cramps in calves are due to an 
undiagnosed illness.

14.  The veteran has not presented competent evidence that 
his current joint pain in the elbows, knees, hands, knuckles, 
and left fourth toe is due to an undiagnosed illness.

15.  The veteran has not presented competent evidence that 
his current weight loss is due to an undiagnosed illness.

16.  The veteran has not presented competent evidence that 
his current skin rashes and lumps are due to an undiagnosed 
illness.

17.  The veteran has not presented competent evidence that 
his current increased sweating is due to an undiagnosed 
illness.

18.  The veteran has not presented competent evidence that 
his current runny nose and chronic cough are due to an 
undiagnosed illness.

19.  The veteran has not presented competent evidence that 
his current hair loss is due to an undiagnosed illness or to 
toxic exposure.

20.  The veteran's tinea corporis was most recently found to 
be inactive, and is reportedly nonpruritic and easily 
controlled by medicated cream when it is active.

21.  The veteran's blepharitis is currently active, and is 
manifested by itching which requires a hygiene regimen for 
control.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for diabetes 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for major 
depressive episode with psychotic features is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for post-
traumatic stress disorder (PTSD) is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for arthritis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim for service connection for 
dermatofibromas is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The veteran's claim for service connection for seborrheic 
dermatitis of the scalp is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The veteran's claim for service connection for rhinitis 
with chronic rhinorrhea is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

8.  The veteran's claim for service connection for male 
pattern baldness must fail as a matter of law.  38 C.F.R. 
§ 3.303(c) (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

9.  The veteran's claim for service connection for blurry 
vision due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

10.  The veteran's claim for service connection for fatigue, 
sleep disturbance, insomnia, nervousness, irritability, 
memory loss, and depression due to an undiagnosed illness is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

11.  The veteran's claim for service connection for headaches 
with sinus congestion due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

12.  The veteran's claim for service connection for muscle 
pain and cramps in calves due to an undiagnosed illness is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

13.  The veteran's claim for service connection for joint 
pain in the elbows, knees, hands, knuckles, and left fourth 
toe due to an undiagnosed illness is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

14.  The veteran's claim for service connection for weight 
loss due to an undiagnosed illness is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

15.  The veteran's claim for service connection for skin 
rashes and lumps due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

16.  The veteran's claim for service connection for increased 
sweating due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

17.  The veteran's claim for service connection for a runny 
nose and chronic cough due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

18.  The veteran's claim for service connection for hair loss 
due to an undiagnosed illness or to toxic exposure is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

19.  The schedular criteria for a compensable rating for 
tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.118, 
Diagnostic Code 7899-7806 (1999).

20.  The schedular criteria for a 10 percent rating for 
blepharitis with watering and swelling of the eyes have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code 7899-7806 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

A.  Non-Persian Gulf War undiagnosed illness claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

1.  Diabetes

A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, diabetes.

The first evidence relating to the existence of diabetes is 
contained in a statement from the veteran, received by VA in 
May 1995.  At that time, the veteran stated that he had been 
diagnosed with diabetes.  He enclosed a statement from his 
treating physician, dated May 15, 1995, which noted that 
"[the veteran] was seen in the urgent care clinic this 
morning."  No reason for this visit was given.

In July 1995, the veteran underwent a VA examination.  At 
that time, the veteran reported that he had experienced 
polydipsia, polyuria, and polyphagia for the previous year, 
and had been diagnosed with Type II diabetes.  The examiner 
rendered a relevant diagnosis of Type II diabetes.

At the time of a subsequent VA psychiatric examination in 
September 1995, no findings related to diabetes were noted.  
However, the examiner rendered an Axis III diagnosis of 
"Type II diabetes mellitus, diagnosed 5/15/95."

Subsequent VA records, including various VA outpatient 
treatment notes and the reports of VA examinations, indicated 
several diagnoses of Type II diabetes.  However, none of 
these records related the veteran's diabetes to service.  On 
the contrary, those records which did refer to the veteran's 
history of diabetes consistently stated that the disorder was 
not diagnosed until May 1995.  Of particular note is the May 
15, 1995 VA treatment record itself, which noted that the 
veteran had been experiencing related symptoms for several 
months, and which diagnosed probable adult onset diabetes 
mellitus "since symptoms [have been] present 5-6 months."

A review of this medical evidence indicates that the veteran 
clearly suffers from a current diabetes disorder.  However, 
the Board has found no competent medical evidence to link the 
veteran's current diabetes to his period of active duty 
service, more than three years prior to the first post-
service diagnosis.  Indeed, the only evidence purporting to 
link the veteran's diabetes to service consists of statements 
made by the veteran himself in various correspondence sent to 
the VA.  As the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding the 
medical etiology of a current disorder, and, thus, the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit, in which the Court held that an 
appellant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the appellant presents 
only lay testimony by persons not competent to offer medical 
opinions.  Thus, the Board finds that the veteran's lay 
opinions do not provide competent evidence of the required 
nexus.  

2.  Major depressive episode with psychotic features
 
A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, a major depressive 
episode.

Relevant post-service evidence includes the report of a VA 
psychiatric examination conducted in July 1995.  Following an 
examination, the examiner found that the veteran did not meet 
the criterion for an Axis I psychiatric diagnosis other than 
alcohol abuse, in remission, and thus rendered a diagnosis of 
same.

In August 1995, the veteran underwent a Persian Gulf War 
Registry examination.  At that time, he reported a 3-year 
history of depression.  He noted that he had been recently 
diagnosed with diabetes, and was "having a hard time 
accepting this."  He stated that he was unsure what effect 
the Persian Gulf War had had on him, but he stated that he 
was "different."  The examiner rendered Axis I diagnoses of 
major depression, and rule out PTSD.

In September 1995, the veteran again underwent a VA 
psychiatric examination.  At that time, the examiner noted 
that the veteran had symptoms of dysthymia, but did not meet 
the criteria for a diagnosis of this disorder because of his 
coexisting organic factor of diabetes.  The examiner rendered 
an Axis I diagnosis of alcohol abuse, in remission.

In July 1997, the veteran underwent another psychiatric 
examination.  At that time, the examiner noted the findings 
and results of the previous examinations, discussed above, 
and noted that the veteran was being followed in the Mental 
Health Clinic for major depressive disorder.  Following an 
examination, the examiner stated that the sole Axis I 
disorder "remains that of major depressive disorder with 
psychotic features."  However, no statement regarding the 
etiology or onset of this disorder was provided.

A review of this medical evidence indicates that the veteran 
clearly suffers from a current major depressive disorder with 
psychotic features.  However, the Board has found no 
competent medical evidence to link the veteran's current 
major depressive disorder to his period of active duty 
service, several years prior to the first post-service 
diagnosis.  Indeed, the only evidence purporting to link the 
veteran's major depressive disorder to service consists of 
statements made by the veteran himself.  Once again, the 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection, but as the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding the medical etiology of a 
current disorder.  See Espiritu, supra.  Thus, the Board 
finds that the veteran's lay opinions do not provide 
competent evidence of the required nexus.  

3.  Post-traumatic stress disorder (PTSD)

A thorough review of the medical evidence in this case, 
including the veteran's service and post-service medical 
records, reveals no evidence that the veteran has ever been 
diagnosed with PTSD.  The Board acknowledges that at the time 
of the veteran's August 1995 Persian Gulf War Registry 
examination, discussed above, the veteran was diagnosed with 
major depression and "rule out" PTSD.  

As a result the veteran was referred later that same day to 
Dr. Russell at the post-traumatic stress recovery (PTSR) 
Clinic at the VA Medical Center.  Following this examination, 
also conducted in August 1995, the examiner stated that the 
veteran did not appear depressed, and noted that he did not 
see any evidence of PTSD, since the veteran did not report 
either the symptoms or the stressors associated with that 
disorder.

The veteran was again seen at the psychiatry service in 
October 1995.  At that time, the examiner noted that the 
veteran had been referred "apparently for maintenance of 
medication, on the thought that he has PTSD.   He was 
referred to me notwithstanding [the fact] that Dr. Russell 
had seen him on the 31st of August and found that he does not 
have PTSD, and that there is not a history of exposure to 
traumatic stressors."  This examiner then detailed the 
veteran's chart entries, and diagnosed dysthymia and 
hypochondriasis.  He specifically found that "[t]here is no 
evidence of PTSD."

Finally, the veteran underwent a VA psychiatric examination 
in July 1997, at which time it was noted that the veteran had 
previously been investigated for PTSD, but that this disorder 
was not found.  Following an examination, the examiner 
determined that the veteran's diagnosis "remains that of 
major depressive disorder with psychotic features."  

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with PTSD.  As a well-grounded claim requires 
medical evidence of a current disability, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

4.  Arthritis

A thorough review of the medical evidence in this case, 
including the veteran's service and post-service medical 
records, reveals no evidence that the veteran has ever been 
diagnosed with arthritis.  As a well-grounded claim requires 
medical evidence of a current disability, as discussed above, 
the veteran's claim for service connection for arthritis must 
be denied as not well grounded.  See Rabideau, 2 Vet. App. at 
144.



5.  Dermatofibromas

A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, dermatofibromas.

The first, and indeed the only, evidence of the existence of 
dermatofibromas is contained in the report of a VA 
dermatology examination conducted in August 1997.  At that 
time, the veteran reported having persistent bumps involving 
his right dorsal forearm, left dorsal forearm and left 
lateral lower leg.  He stated that these lesions had been 
present for approximately four or five years, and were 
asymptomatic.  On examination, a dermatofibroma was found on 
each of the veteran's left lateral lower leg, right dorsal 
forearm, and left dorsal forearm.  The examiner diagnosed 
dermatofibromas of the right and left dorsal forearms, and of 
the left lateral lower leg.  No statement regarding the 
etiology of these dermatofibromas was made.

A review of this medical evidence indicates that the veteran 
clearly suffers from dermatofibromas.  However, the Board has 
found no competent medical evidence to link the veteran's 
current dermatofibromas to his period of active duty service, 
more than five years prior to the first post-service 
diagnosis.  Indeed, the only evidence purporting to link the 
veteran's dermatofibromas to service consists of statements 
made by the veteran himself.  Once again, the Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection, but as the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding the medical etiology of a current disorder.  
See Espiritu, supra.  Thus, the Board finds that the 
veteran's lay opinions do not provide competent evidence of 
the required nexus.  





6.  Seborrheic dermatitis of the scalp

A review of the veteran's service medical records reveals 
that they are negative for evidence of any reported complaint 
or diagnosis of, or treatment for, seborrheic dermatitis of 
the scalp. 

As was the case with dermatofibromas, above, the first and 
only evidence of the existence of seborrheic dermatitis of 
the scalp is contained in the report of the VA dermatology 
examination conducted in August 1997.  At that time, 
examination of the scalp was remarkable for diffuse scale 
scattered throughout the veteran's hair, consistent with 
seborrheic dermatitis.  The examiner diagnosed seborrheic 
dermatitis involving the scalp, but, again, no statement 
regarding the etiology of this disorder was made.

A review of this medical evidence indicates that the veteran 
currently suffers from seborrheic dermatitis of the scalp.  
However, as the Board has found no competent medical evidence 
to link the veteran's current seborrheic dermatitis to his 
period of active duty service, more than five years prior to 
the first post-service diagnosis, the Board again determines 
that, in the absence of competent evidence of the required 
nexus, the veteran's claim is not well grounded.  See 
Espiritu, supra. 

7.  Rhinitis with chronic rhinorrhea

A review of the veteran's service medical records reveals 
that the veteran was seen on several occasions in service 
with complaints or a runny or congested nose, among other 
symptoms.  However, none of the examinations conducted at 
those times resulted in a definite diagnosis of rhinitis.  
Instead, the veteran was diagnosed with an upper respiratory 
infection (URI) in April 1987, post-nasal drip in September 
1987, a URI versus allergic rhinitis in January 1991, and a 
URI/common cold in October 1991.

The only post-service diagnosis of rhinitis is found in the 
report of a VA examination conducted in August 1997.  At that 
time, the veteran complained of recurrent rhinorrhea and 
postnasal drainage, which he stated had been a problem for 
"several" years.  Examination revealed a moderate deviation 
of the nasal septum with significant inferior turbinate 
hypertrophy bilaterally.  The mucosa was edematous and 
erythematous, which was consistent with rhinitis.  The 
examiner diagnosed rhinitis and chronic rhinorrhea.

A review of this medical evidence indicates that the veteran 
clearly suffers from a current rhinitis disorder.  However, 
the Board has found no competent medical evidence to link the 
veteran's current rhinitis and chronic rhinorrhea to his 
period of active duty service, more than five years prior to 
the first post-service diagnosis.  Indeed, the only evidence 
purporting to link the veteran's rhinitis to service consists 
of statements made by the veteran himself.  Once again, the 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection, but as the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding the medical etiology of a 
current disorder.  See Espiritu, supra.  Thus, the Board 
finds that the veteran's lay opinions do not provide 
competent evidence of the required nexus.  

8.  Male pattern baldness

A review of the veteran's service medical records reveals 
that in April 1990, the veteran presented with multiple 
complaints, including the fact that the hair on his head was 
getting thinner.  The examiner advised the veteran that "it 
was hereditary."  No diagnosis was rendered at that time.

Relevant post-service evidence includes a treatment report 
dated in October 1995 from a VA PTSR Clinic.  At that time, 
the veteran stated his belief that his "hair loss...are due to 
toxic exposure in the Persian Gulf."  However, the examiner 
noted that the veteran's condition was male pattern baldness, 
and stated that the veteran's belief that his symptoms were 
due to toxic exposure were "not shakeable by discussion," 
despite the fact that the veteran's father and two uncles had 
male pattern baldness.

In August 1997, the veteran underwent a VA dermatological 
examination.  At that time, the veteran stated that he had 
noticed gradual thinning and loss of hair over the crown of 
his scalp.  He reported a family history significant for 
father and paternal uncles who had the same pattern of hair 
loss and had essentially the same amount of hair as he did, 
but was concerned because these family members lost their 
hair at a much later age.  On examination, the examiner noted 
diffuse thinning of hair over the entire crown with almost 
complete alopecia involving the posterior crown and anterior 
portion of the scalp.  The examiner diagnosed androgenetic 
alopecia involving the scalp.

The Board acknowledges that the veteran was found to suffer 
from "hereditary" hair thinning in service, and was twice 
diagnosed with male pattern baldness after service.  However, 
to the extent that the veteran is attempting to establish 
service connection for male pattern baldness, the law 
concerning awards of service connection for congenital and 
developmental defects is dispositive in this case.  In this 
regard, 38 C.F.R. § 3.303(c) (1999) provides that congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation governing the award of 
compensation benefits.  As such, regardless of the character 
or the quality of any evidence which the veteran could 
submit, a strictly congenital or developmental defect, such 
as hereditary male pattern baldness (androgenic alopecia), 
cannot be recognized as a disability under the terms of the 
VA's Schedule for Rating Disabilities and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

B.  Persian Gulf War undiagnosed illness claims

The veteran has claimed entitlement to service connection for 
numerous disabilities which he asserts are due to an 
undiagnosed illness caused by toxic exposure during the 
Persian Gulf War.  These claimed disabilities include the 
following:  blurry vision, fatigue, sleep disturbance, 
insomnia, nervousness, irritability, memory loss, depression, 
headaches with sinus congestion, muscle pain and cramps in 
calves, joint pain in the elbows, knees, hands, knuckles, and 
left fourth toe, weight loss, skin rashes and lumps, 
increased sweating, a runny nose and chronic cough, and hair 
loss.

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated by service in the United States Armed Forces.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1999).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Furthermore, as with all service connection claims, the first 
step in this analysis is to determine whether the veteran has 
presented a well-grounded claim for service connection.

Relevant evidence includes a VA outpatient treatment note 
dated in May 1995.  At that time, the veteran presented with 
complaints of weight loss, insomnia, fatigue, polyuria, 
polydipsia, and depression, and noted that he had not felt 
well since his tour of duty in the Persian Gulf.  The 
examiner diagnosed probable adult onset diabetes mellitus, 
since his symptoms had been present for the previous 5 to 6 
months.

In July 1995, the veteran underwent a VA general medical 
examination.  At that time, he presented with multiple 
complaints, including difficulty sleeping and staying asleep, 
and having lost 20 pounds in the past year.  The examiner 
diagnosed Type II diabetes mellitus, and "complaints of 
chronic fatigue which may be well related [sic] to his 
diabetes, as is the weight loss."

In October 1995, the veteran underwent a psychiatric 
examination at a VA PTSR Clinic.  At that time, the examiner 
recorded the veteran's complaints as follows:

As best I can tell, pt. thinks that his 
diabetes, hair loss, elbow and knee 
pains, occasional big red welts on the 
face which come out as he is looking in 
the mirror (and thus are not mosquito 
bites), insomnia, depression, 
irritability, anxiety, a weight loss of 
14 lbs. (since gained back), [and] 
decreased recreational activities are all 
due to toxic exposure in the Persian 
Gulf.  Pt. was stationed in Quatar at an 
airbase.  He was a structural maintenance 
person, and says he worked on many F-16s 
which were hosed down in case of chemical 
[sic], prior to his working on them; he 
also thinks he might have been 
contaminated by cutting up a piece of 
SCUD missile [] for souvenirs; he says 
further that he may have been exposed to 
the oil fire smoke, and during the course 
of his repair work on the bodies of 
aircraft, came into contact with epoxys, 
sealants, glues, resins, fiber glass, and 
p[a]ints.  In summary, this is a patient 
with no history of exposure to traumatic 
stressors...who thinks he had multiple 
phy[s]ical sy[]mptoms caused by chemical 
exposure.

The diagnosis is Dysthymia and 
Hypochodrias [sic].  Pt.'s beliefs that 
his symptoms are due to toxic exposure... 
are not shakeable by discussion.  I was 
frank to tell him that I think most of 
his problems, other than the diabetes, 
are due to depression.

The final diagnoses rendered were dysthymia and hypochondrias 
[sic].

Also relevant are multiple VA outpatient psychiatry notes 
dated throughout 1996.  Symptoms reported included difficulty 
sleeping, fatigue, weight loss, night sweats, facial tics, 
depressed mood, a lack of interest, as well as paranoid 
ideation and ideas of reference, and some auditory 
hallucinations.  These records indicate repeated diagnoses of 
major depressive disorder and major depressive episode, 
sometimes with a diagnosis of psychotic features as well.

Also of note is a VA outpatient progress noted dated in March 
1996 from a VA ophthalmology clinic.  At that time, the 
patient reported a little blurring of his visual acuity, but 
no other eye problems.  It was noted that the veteran had 
been diagnosed with diabetes mellitus one year earlier, and 
that the veteran "didn't understand why diabetes affect[s] 
him in his eyes."  The final assessment was Type I diabetes 
mellitus.

In July 1997, the veteran underwent a VA neurological 
examination.  At that time, the veteran reported having 
experienced headaches over the past four or five years.  He 
stated that the onset of these headaches coincided roughly 
with his experience of depression.  He also stated that he 
only had these headaches when he had "stuffed up" sinuses.  
Following an examination, the examiner diagnosed headaches 
related to sinus congestion, with no deficits on neurologic 
examination.

In addition, the veteran underwent a VA ophthalmology 
examination in July 1997.  Following this examination, the 
examiner diagnosed "[i]nsulin dependent diabetes since 1992 
without retinopathy.  The patient has poor blood sugar 
control and this is probably causing his intermittent blurred 
vision."

Finally, the Board notes that the veteran himself has 
attributed some of his "Gulf War" symptoms to other causes, 
including his diabetes.  For instance, in his VA Form 9 
Appeal dated in October 1998, the veteran argued that he 
should be granted service connection for diabetes because he 
"had symptoms of full blown diabetes which included drinking 
four gallons of liquid a day, still thirsty, weight loss lost 
over twenty pounds, urination twenty or more times a day, 
blurry vision."

The Board thus finds that all of the veteran's various 
symptomatic complaints have been attributed by examiners to 
known, clinical diagnoses.  Several symptoms, such as weight 
loss, increased urination, increased sweating, and blurred 
vision, have repeatedly been attributed to his diabetes.  
Others, such as fatigue, insomnia, nervousness, irritability, 
memory loss, anxiety, skin problems, joint pains, and a 
general loss of interest in activities, have been attributed 
to depression, which, in turn, has been linked on many 
occasions to his difficulty dealing with his diabetes.  Still 
others, such as hair loss, have been found to be due to 
inherited male pattern baldness, while his runny nose and 
cough have been attributed to upper respiratory infections, 
post-nasal drip, and, most recently, to rhinitis.  In 
addition, his complaint of headaches has been specifically 
found to be due to sinus congestion.  Similarly, his 
complaints of skin rashes and boils have been diagnosed as 
dermatofibromas and seborrheic dermatitis.  The Board notes 
that the examiner who performed the August 1997 VA 
dermatology examination was unable to make specific diagnoses 
for several other reported skin disorders due to the fact 
that the complained-of problems were not present on 
examination, not because they were "undiagnosable."

Furthermore, the examiner who performed the October 1995 VA 
psychiatric examination stated that he tried, unsuccessfully, 
to convince the veteran that his belief that his symptoms, 
including joint pains, skin disorders, insomnia, depression, 
irritability, anxiety, weight loss, male pattern baldness, 
and diabetes, were related to toxic exposure in the Persian 
Gulf was wrong.  Clearly, this implies that this physician 
believed that the veteran's belief in a causal connection 
between his Gulf War service and his current complaints was 
unfounded.  In any case, he diagnosed, among other things, 
hypochondriasis, which raises the question of whether some of 
these complaints even have a physical, clinical basis. 

In short, there is no evidence that the veteran's various 
somatic complaints, listed above, are in any way attributable 
to an "undiagnosed illness."  The evidence does show that 
the veteran has suffered from several of these problems since 
service, which he believes are related to toxic exposure in 
the Persian Gulf.  However, as noted above, service 
connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  In this case, 
the veteran's complaints have been specifically attributed to 
identifiable causes, and, as such, are not illnesses which 
"cannot be attributed to any known clinical diagnosis," and 
service connection under section 3.317 is precluded.  

C.  Conclusion for service connection claims

Therefore, given the lack of competent evidence that his 
claims are plausible, the Board determines that the veteran 
has not met his initial burden of submitting evidence 
sufficient to establish that his claims for service 
connection are well grounded, and the claims must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of well-grounded claims, the Board finds 
that VA has no obligation to further develop the veteran's 
claims.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

In reaching this determination, the Board recognizes that 
some of these issues are being disposed of in a manner that 
differs from that employed by the RO.  The RO denied some of 
the veteran's claims on the merits, while the Board has 
concluded that these claims are not well grounded.  The Board 
has therefore considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching these determinations the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his service connection 
claims.  Accordingly, there is no further duty on the part of 
VA to inform the veteran of the evidence necessary to 
complete his application for these benefits.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

II.  Initial disability rating issues

The veteran originally claimed entitlement to increased 
(compensable) ratings for his service-connected tinea 
corporis and blepharitis.  This are original claims placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in November 1997.  
Accordingly, his claims must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claims.  See Fenderson v. West, 12 Vet. App.119, 127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A.  Initial disability rating for tinea corporis.

A review of the evidence related to this claim reveals that 
the veteran was first diagnosed with tinea corporis in April 
1990, while still in service.  At that time, the veteran 
complained of a rash, consisting of dry skin patches on the 
arms.  Examination revealed ring-like scaly eruptions with 
erythema.

The only post-service evidence relating to the veteran's 
tinea corporis is found in the August 1997 VA dermatological 
examination.  At that time, the veteran reported a history of 
nonpruritic dry patches involving the dorsal arms, chest, 
lower legs and back, first noted in approximately 1989 or 
1990.  He stated that he believed that a diagnosis of a 
fungal infection was made at that time, and that he was 
treated with anti-fungal agents.  He stated that he 
experienced flare-ups of this disorder approximately once per 
month, noting that if he did not use Micatin cream, the 
condition would either fail to improve or worsen.  However, 
he said that the use of Micatin cream rapidly treated it.   
He reported that the condition was not currently active.  
Following an examination, the examiner diagnosed reported 
episodes of nonpruritic dry patches involving upper 
extremities, chest, back, and lower legs, currently not 
active, unable to make specific diagnosis based on veteran's 
history alone.

The veteran's tinea corporis has been evaluated as 
noncompensably (zero percent) disabling by analogy to the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  
Pursuant to DC 7806, a noncompensable (zero percent) rating 
is warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching which is constant, 
extensive lesions, or marked disfigurement.  Finally, a 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when it is exceptionally repugnant.

A review of the evidence detailed above reveals no evidence 
that the veteran's tinea corporis disorder is currently 
active.  Furthermore, the veteran has stated that this skin 
disorder is nonpruritic even when it is active, and that it 
is "rapidly treated" by the use of Micatin cream.  Finally, 
the Board also notes that the areas affected include the 
upper extremities, chest, back, and lower legs, areas which 
are normally covered by clothing.  Therefore, the Board finds 
that the veteran's symptomatology more closely corresponds to 
the criteria for a noncompensable rating under DC 7906, which 
contemplates eczema with slight, if any, exfoliation, 
exudation, or itching.  However, since the evidence does not 
show that this skin disorder is manifested by eczema with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area, a 10 percent rating under DC is 
not warranted.

B.  Initial disability rating for blepharitis with watering 
and swelling of the eyes.

A review of the record reveals that the veteran was first 
diagnosed with blepharitis in March 1990, while in service.  
At that time, he complained of itching in both eyes since the 
previous night.  Examination revealed a conjunctival 
infection, and exudate along the lashes of the eyelids.  The 
examiner diagnosed blepharitis.  

The only post-service evidence which relates to blepharitis 
is the report of a VA examination conducted in August 1997.  
At that time, the veteran did not complain of blepharitis, 
per se, but anterior slit lamp examination was significant 
for +1 blepharitis.  The examiner diagnosed blepharitis, both 
eyes, and recommended that the veteran use lid hygiene with 
lid scrubs and warm cloths for the blepharitis.

The veteran's blepharitis has also been evaluated as 
noncompensably (zero percent) disabling by analogy to the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  
Pursuant to DC 7806, a noncompensable (zero percent) rating 
is warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching which is constant, 
extensive lesions, or marked disfigurement.  Finally, a 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when it is exceptionally repugnant.

A review of the evidence detailed above reveals that the 
veteran's blepharitis was recently found to be active, 
requiring the following of a lid hygiene regimen to control 
the disorder.  The veteran has also complained of itching of 
the eyelids.  The Board thus finds that the veteran's 
symptomatology more closely corresponds to criteria for a 10 
percent evaluation under DC 7806, which contemplates eczema 
with itching on an exposed surface.  However, there is no 
evidence which indicates that this itching is constant, or 
causes extensive lesions.  Furthermore, although the veteran 
undoubtedly suffers from some swelling of the lids due to his 
blepharitis, the evidence does not show that this caused 
"marked disfigurement."  Therefore, the criteria for a 
rating in excess of 10 percent have not been met.


ORDER

1.  Evidence of a well-grounded claim having not been 
submitted, service connection for diabetes is denied.
 
2.  Evidence of a well-grounded claim having not been 
submitted, service connection for major depressive episode 
with psychotic features is denied.

3.  Evidence of a well-grounded claim having not been 
submitted, service connection for post-traumatic stress 
disorder is denied.

4.  Evidence of a well-grounded claim having not been 
submitted, service connection for arthritis is denied.
5.  Evidence of a well-grounded claim having not been 
submitted, service connection for dermatofibromas is denied.

6.  Evidence of a well-grounded claim having not been 
submitted, service connection for seborrheic dermatitis of 
the scalp is denied.

7.  Evidence of a well-grounded claim having not been 
submitted, service connection for rhinitis with chronic 
rhinorrhea is denied.

8.  Evidence of a legally meritorious claim having not been 
submitted, service connection for male pattern baldness is 
denied.

9.  Evidence of a well-grounded claim having not been 
submitted, service connection for blurry vision due to an 
undiagnosed illness is denied.

10.  Evidence of a well-grounded claim having not been 
submitted, service connection for fatigue, sleep disturbance, 
insomnia, nervousness, irritability, memory loss, and 
depression due to an undiagnosed illness, is denied.

11.  Evidence of a well-grounded claim having not been 
submitted, service connection for headaches with sinus 
congestion due to an undiagnosed illness is denied.

12.  Evidence of a well-grounded claim having not been 
submitted, service connection for muscle pain and cramps in 
calves due to an undiagnosed illness is denied.

13.  Evidence of a well-grounded claim having not been 
submitted, service connection for joint pain in the elbows, 
knees, hands, knuckles, and left fourth toe due to an 
undiagnosed illness is denied.

14.  Evidence of a well-grounded claim having not been 
submitted, service connection for weight loss due to an 
undiagnosed illness is denied.

15.  Evidence of a well-grounded claim having not been 
submitted, service connection for skin rashes and lumps due 
to an undiagnosed illness is denied.

16.  Evidence of a well-grounded claim having not been 
submitted, service connection for increased sweating due to 
an undiagnosed illness is denied.

17.  Evidence of a well-grounded claim having not been 
submitted, service connection for a runny nose and chronic 
cough due to an undiagnosed illness is denied.

18.  Evidence of a well-grounded claim having not been 
submitted, service connection for hair loss due to an 
undiagnosed illness or to toxic exposure is denied.

19.  A compensable rating for tinea corporis is denied.

20.  An increased disability rating to 10 percent for the 
veteran's blepharitis with watering and swelling of the eyes 
is granted, subject to the controlling regulations governing 
the payment of monetary awards.





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

